DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the scope of the claim is unclear as the claim recites a non-transitory computer readable medium encoded with computer-readable program instructions and at least one processor without setting forth instructions or algorithms. The claim merely recites intended use of the ultrasound system.
Allowable Subject Matter
Claims 1, 3-10, 16, and 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose the claimed combination of subject matter of an ultrasound imaging method comprising receiving a sequence of ultrasound images comprising a current image and at least one previous image, wherein the previous field of view is different from the current field of view; obtaining stabilization information for compensating motion of a region of interest; determining an overall field of view for a composite image using the current image and the at least one previous image, wherein the overall field of view comprises union of the previous field of view and at least a portion of the current field of view, and wherein the overall field of view has predetermined dimensions larger than dimensions of the current image; generating the composite image having the overall field of view, wherein the region of interest is placed at a predetermined and fixed position within the composite image by determining pixel values for the composite image using pixel values of the current image for portions of the current image that fall within the overall field of view of the composite image; discarding pixel values of the current image that fall outside of the overall field of view of the composite image; and determining pixel values for the composite image using pixel values of the at least one previous image for portions of the composite image that do not overlap with the current image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webler et al. discloses a method and apparatus for generating a composite image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793